Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/4/2021 has been entered.

Claim Status
Claims 1, 11-12 and 17-19 are pending. Claims 2-3, 7-8 and 16 have been canceled. Claim 1 has been amended. Claims 1, 11-12 and 17-19 are being examined in this application. In the response to the restriction requirement, Applicants elected Group I and the compound 221S-1a. 

Restriction
Claim 1 if rewritten as suggested by the Examiner (see rejections below) would be allowable. To advance prosecution, claims 11-12 and 17-19, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Claim Objections
Claim 18 is objected to because of the following informalities: Claim 18 should be rewritten to recite “A pharmaceutical composition comprising[[:]] the compound according to claim 1, or a pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable carrier, excipient or diluent .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

This is a new rejection.
Claims 17 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the treatment of coronary heart disease, chronic congestive failure, myocardial infarction, congestive heart disease, myocardial ischemia, myocarditis, myocardial fibrosis, myocardial hypertrophy, atherosclerosis, arrhythmia, stroke, thrombosis, diabetic nephropathy, hyperlipidemia, obesity and hyperglycemia, does not reasonably provide enablement for the prevention of hypertension and its complications, or for the treatment of angina pectoris, acute heart failure, benign small arterial nephrosclerosis, malignant small arterial nephrosclerosis, vascular growth abnormality and remodeling, angiogenesis-related diseases, hyperaldosteronism, kidney disease, diabetes, renal failure, retinal arteriosclerosis and hypertensive fundus lesions. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The MPEP states: 
“There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.”

(A) The breadth of the claims; and (B) The nature of the invention;
The claims are drawn to a methods of preventing, treating or delaying hypertension and its complications in a subject in need thereof, comprising administering the subject the compound according to claim 1 (or the pharmaceutical composition of claim 18), wherein the complications comprise one or more of coronary heart disease, angina pectoris, heart failure (acute or chronic congestive heart failure), myocardial infarction and sequelae, congestive heart disease, myocardial ischemia, myocarditis, myocardial fibrosis, myocardial hypertrophy, atherosclerosis, benign small arterial nephrosclerosis, malignant small arterial nephrosclerosis, vascular growth abnormality and remodeling angiogenesis-related diseases (such as new vascular macular degeneration), hyperaldosteronism, arrhythmia, kidney disease, diabetes, stroke, thrombosis, renal failure (such as diabetic nephropathy), hyperlipidemia, obesity, hyperglycemia, retinal arteriosclerosis, and hypertensive fundus lesions.
   

(C) The state of the prior art;
Generally the state of the art with respect to the prevention of hypertension teaches that hypertension cannot be prevented.
See “Tufts Medical center” (downloaded from URL:< https://hhma.org/healthadvisor/aha-secondht-car/>), page 8.
Also see B.U. Bridge (Keeping the pressure off, 10/17/1997, Vol. 1, No. 8), page 2, 2nd para.
With respect to the treatment of the complications of hypertension, the state of the art does NOT teach that captopril (i.e. the compound shown to have very similar effects as compared to the instantly claimed compound, see instant Figs. 2 and 4) can treat any of the following:
angina pectoris, acute heart failure, benign small arterial nephrosclerosis, malignant small arterial nephrosclerosis, vascular growth abnormality and remodeling, angiogenesis-related diseases, hyperaldosteronism, kidney disease, diabetes, renal failure, retinal arteriosclerosis and hypertensive fundus lesions.

(D) The level of one of ordinary skill;
The skill of those skilled in the art is high.

(E) The level of predictability in the art;
Considering that hypertension cannot be prevented, the unpredictability of the prevention of hypertension with the claimed compound is very high. 
Furthermore, the unpredictability of the treatment of angina pectoris, acute heart failure, benign small arterial nephrosclerosis, malignant small arterial nephrosclerosis, vascular growth abnormality and remodeling, angiogenesis-related diseases, hyperaldosteronism, kidney disease, diabetes, renal failure, retinal arteriosclerosis and hypertensive fundus lesions, is very high considering that said disorders have not been shown to be treated by captopril (nor by the instant claimed compound).

 (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
The specification does not provide any examples with respect to the prevention of hypertension or its complications.
Also, the specification does not provide any examples with respect to the treatment of angina pectoris, acute heart failure, benign small arterial nephrosclerosis, malignant small arterial nephrosclerosis, vascular growth abnormality and remodeling, angiogenesis-related diseases, hyperaldosteronism, kidney disease, diabetes, renal failure, retinal arteriosclerosis and hypertensive fundus lesions.
The specification discloses that intragastric administration of the claimed compound lowers blood pressure (see Figs. 2-5).
The MPEP (2164.02) states that " The specification need not contain an example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice it without an undue amount of experimentation. In re Borkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA 1970).” The MPEP further states that
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 “Lack of a working example, however, is a factor to be considered, especially in a case involving an unpredictable and undeveloped art.” 
In the instant application, the specification does not provide any guidance to allow for the prevention of hypertension and its complications, nor for the treatment of angina pectoris, acute heart failure, benign small arterial nephrosclerosis, malignant small arterial nephrosclerosis, vascular growth abnormality and remodeling, angiogenesis-related diseases, hyperaldosteronism, kidney disease, diabetes, renal failure, retinal arteriosclerosis and hypertensive fundus lesions.
Working examples are necessary since the art has indicated unpredictability of the prevention of hypertension and its complications; and of treatment of angina pectoris, acute heart failure, benign small arterial nephrosclerosis, malignant small arterial nephrosclerosis, vascular growth abnormality and remodeling, angiogenesis-related diseases, hyperaldosteronism, kidney disease, diabetes, renal failure, retinal arteriosclerosis and hypertensive fundus lesions is very high. 
Furthermore, the specification does not provide an art recognized model that would clearly demonstrate that the claimed compound would be effective in the prevention of hypertension and its complications; and in treatment of angina pectoris, acute heart failure, benign small arterial nephrosclerosis, malignant small arterial nephrosclerosis, vascular growth abnormality and remodeling, angiogenesis-related diseases, hyperaldosteronism, kidney disease, diabetes, renal failure, retinal arteriosclerosis and hypertensive fundus lesions. 
Considering the state of the art as discussed above and the high unpredictability and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to use the invention as claimed.
To overcome this rejection, claims 17 and 19 should be rewritten as follows:
“A method of treating or delaying hypertension and its complications in a subject in need thereof, comprising administering the subject the compound according to claim 1, wherein the complications comprise one or more of coronary heart disease, chronic congestive heart failure, myocardial infarction, congestive heart disease, myocardial ischemia, myocarditis, myocardial fibrosis, myocardial hypertrophy, atherosclerosis, arrhythmia, stroke, thrombosis, diabetic nephropathy, hyperlipidemia, obesity, and hyperglycemia”.
“A method of treating or delaying hypertension and its complications in a subject in need thereof, comprising administering the subject the pharmaceutical compoisiton according to claim 18, wherein the complications comprise one or more of coronary heart disease, chronic congestive heart failure, myocardial infarction, congestive heart disease, myocardial ischemia, myocarditis, myocardial fibrosis, myocardial hypertrophy, atherosclerosis, arrhythmia, stroke, thrombosis, diabetic nephropathy, hyperlipidemia, obesity, and hyperglycemia”.
  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


This is a new rejection.
Claims 1, 11-12 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 is drawn to a tripeptide compound with the structure of formula 221S-1a. However, the structure shown in the claim is the structure of compound 221S-11. Thus the claim is indefinite. Furthermore, the structures depicted below should have been cancelled.


    PNG
    media_image2.png
    85
    312
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    99
    146
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    169
    155
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    49
    243
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    4
    1
    media_image6.png
    Greyscale

    PNG
    media_image6.png
    4
    1
    media_image6.png
    Greyscale

    PNG
    media_image6.png
    4
    1
    media_image6.png
    Greyscale


    PNG
    media_image5.png
    49
    243
    media_image5.png
    Greyscale



    PNG
    media_image7.png
    84
    99
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    116
    151
    media_image8.png
    Greyscale




Claims 11-12 and 17-19, which depend from claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as these claims incorporate by dependency the indefiniteness of claim 1.
To overcome this rejection, claim 1 should be rewritten as follows:
A tripeptide compound with the structure of formula 221S-1a

    PNG
    media_image9.png
    153
    349
    media_image9.png
    Greyscale

	
Regarding claims 17 and 19, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The rejection of claims 1 and 3 as unpatentable under 35 USC 103(a) over Wang in view of Johnston et al. and Brown is withdrawn in view of the amendments to the claims.
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022.  The examiner can normally be reached on M-F: 6AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658